DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 13 and 17, cancellation of claim 1-12, and submission of new claims 21-32  in “Claims - 03/30/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 03/30/2021” is acknowledged. 
This office action considers claims 13-32 pending for prosecution. 
Withdrawn of Claim Rejections - 35 USC § 101 
Applicant’s argument and clarification, “the amendments to independent claims 13, 17, and 21 render the § 101 rejection moot” because “they do not recite a judicial exception.”  in the “Remarks - 03/30/2021 - Applicant Arguments/Remarks Made in an Amendment“, have been reconsidered in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) in combination of (October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update), and found the arguments “obtaining predicted character probabilities from a trained neural network” is persuasive, specifically,  amendment of claims 1 and 17 with limitation, inter alia, “provide, based on the preference prediction scores, one or more items from the dataset to a client device associated with the user identity” are recited in positive way that impose limits on the abstract ideas  to integrated the abstract idea into practical application within the premises of “generate latent item features for the user identity utilizing an item personalization neural network that is part of a Siamese convolutional neural network and jointly built with the personalized ranking machine-learning model; Determine preference prediction scores between the user identity and one or more items of the item dataset based on correlating the  latent item features and the  latent user features”. 
Therefore claims 13, 17 are recited in positive way that impose limits on the abstract ideas  to integrated the abstract idea into practical application within the context of revised step 2A Prong-2. In view of the above, the rejection, in the “Non-Final Rejection - 02/09/2021”, under 35 U.S.C 101, for the claims 13-20 have been withdrawn.
Reasons for Allowance
Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claims 1, 17, 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system comprising, inter alia, "determin[ing] preference prediction scores between the user identity and one identity”, as recited in  claim 1, and variation of those in claims 17 and 21.
The most relevant prior art of references  (US 20200320769 A1 to CHEN; Yu et al.) substantially discloses in Figures 1-2, 12  and in  paragraphs [0228,0299] the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20190236095 A1 to Achan; Kannan et al.) is considered pertinent to applicant's disclosure. See form PTO-892. Achan; Kannan discloses in Figures 1-4 and paragraphs [0040+) a non-transitory computer-readable medium ([0040]) storing instructions that, when executed by at least one processor, cause a computer system (300; [0045]) to: 
maintain an item dataset comprising images of each of the items ([0040]); 
determine luser features for a user identity generated by a personalized ranking machine-learning model for the user  identity ([0046]); 
generate latent item features for the user identity utilizing an item personalization neural network (Fig 4; [0053]) that is part of a convolutional neural network ([0058]); 
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 17 and 21 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1, 17 and 21 are deemed patentable over the prior published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Claims {14-16} {18-20} {22-30} are allowed as those inherit the allowable subject matter from claims 13, 17 and 21 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
May 14, 2021